Order entered February 4, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00633-CV

                               THOMAS J. ELLIS, Appellant

                                               V.

 THE RENAISSANCE ON TURTLE CREEK CONDOMINIUM ASSOCIATION, INC.,
                            Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-01827-C

                                           ORDER
       Before the Court is appellee’s motion to strike or, alternatively, disregard appellant’s

notice to the Court, which was filed on January 23, 2014. In its motion, appellee requests that

the Court strike or disregard appellant’s “Notice to the Court,” which appellant filed on January

16, 2014. We DENY appellee’s motion.




                                                     /s/   MOLLY FRANCIS
                                                           PRESIDING JUSTICE